Exhibit 32 ARTESIAN RESOURCES CORPORATION FORM OF OFFICER CERTIFICATIONS REQUIRED BY SECTION 906 OF THE SARBANES-OXLEY ACT Certification by the Chief Executive Officer and Chief Financial Officer Relating to a Periodic Report Containing Financial Statements I, Dian C. Taylor, Chief Executive Officer, and David B. Spacht, Chief Financial Officer, of Artesian Resources Corporation, a Delaware corporation (the “Company”), hereby certify, pursuant to 18 USC Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, based on our knowledge: (1) The Company’s periodic report containing financial statements on Annual Report on Form 10-K for the period ended December 31, 2008 (the “Form 10-K”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 USC Section 78m(a) or Section 78o(d)), as amended; and (2) The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. (3) These certifications accompany the Periodic Report to which they relate, are not deemed filed with the Securities and Exchange Commission and are not to be incorporated by reference into any filing of the registrant under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Periodic Report), irrespective of any general incorporation language contained in such filing. Date:March 12, 2009 CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER: /s/ DIAN C. TAYLOR /s/ DAVID B. SPACHT Dian C. Taylor David B. Spacht
